April 25, 2013 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention:Mr. Larry Spirgel Re: Clear Channel Communications, Inc. Form 10-K for the Year Ended December 31, 2012 Filed February 19, 2013 File No. 1-09645 Dear Mr. Spirgel: This letter is in response to the Staff’s comments to the Company by its letter dated April 11, 2013 relating to the above-referenced Form 10-K.Our responses are referenced to the applicable Staff comment and the paragraph numbering used for each response set forth below corresponds to the paragraph numbering used in the Staff’s comment letter. Form 10-K for the Fiscal Year Ended December 31, 2012 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 29 Liquidity and Capital Resources, page 43 1.Since your foreign operations are significant, please address the following in future filings: ● Disclose the amount of foreign cash and cash equivalents as compared to your total amount of cash and cash equivalents as of year-end; ● Quantify the amount of cash held in foreign countries where the funds are not readily convertible into other foreign currencies, including U.S. dollars. Please also explain the implications of any such restrictions upon your liquidity; and ● Discuss the fact that if the foreign cash and cash equivalents are needed for your operations in the U.S., you would be required to accrue and pay U.S. taxes to repatriate these funds. Disclose if it is your intent is to permanently reinvest these foreign amounts outside the U.S. and whether your current plans do not demonstrate a need to repatriate the foreign amounts to fund your U.S. operations. Refer to Item 303(a)(1) of Regulation S-K, SEC Release 33-8350 Section IV and Financial Reporting Codification 501.06.a. As of December 31, 2012, we had $1.2 billion of cash on our balance sheet including $367.2 million in cash held outside the U.S. by our subsidiaries, all of which is readily convertible into other foreign currencies including the U.S. dollar.In our future filings, we will expand our disclosure to include comparable information regarding our cash held outside of the U.S. We intend to include the following disclosure under the heading “Anticipated Cash Requirements” in the Management’s Discussion and Analysis of Financial Condition and Results of Operations section of our Form 10-Q for the quarter ended March 31, 2013: Securities and Exchange Commission April 25, 2013 Page2 of 6 Our primary source of liquidity is cash on hand, cash flow from operations and borrowing capacity under our domestic receivables based credit facility, subject to certain limitations contained in our material financing agreements. At March 31, 2013, we had debt maturities totaling $66.6million, $483.2million, and $271.0million in 2013, 2014, and 2015, respectively. At March31, 2013, we had $721.6million of cash on our balance sheet including $343.0million in consolidated cash balances held outside the U.S. by our subsidiaries, all of which is readily convertible into other foreign currencies including the U.S. dollar.We disclose in Item 8 of our Form 10-K within Note 1, Summary of Significant Accounting Policies, that our policy is to permanently reinvest the earnings of our non-U.S. subsidiaries as these earnings are generally redeployed in those jurisdictions for operating needs and continued functioning of their businesses. We have the ability and intent to indefinitely reinvest the undistributed earnings of consolidated subsidiaries based outside of the United States.If any excess cash held by our foreign subsidiaries were needed to fund operations in the United States, we could presently repatriate available funds without a requirement to accrue or pay U.S. taxes. This is a result of significant current and historic deficits in our foreign earnings and profits, which gives us flexibility to make future cash distributions as non-taxable returns of capital. 2. We note that your debt is approximately 127% of total assets. We also note that you indicate that you were in compliance with your debt covenant limiting the ratio of consolidated secured debt, net of cash and cash equivalents, to consolidated EBITDA for your Senior Secured Credit Facility. However, it is not clear if you were in compliance with your debt covenants for your other debentures. Given the significance of your total debt, please confirm to us whether you were in compliance with all your material debt covenants for the periods presented. We confirm for the Staff that we were in compliance with all of our material debt covenants for the periods presented in the above-referenced Form 10-K.In our future filings, we will expand our disclosure to affirmatively state that we are in compliance with the covenants in our material financing agreements as of the end of the period presented. We intend to include the following disclosure under the heading “Anticipated Cash Requirements” in the Management’s Discussion and Analysis of Financial Condition and Results of Operations section of our Form 10-Q for the quarter ended March 31, 2013: We were in compliance with the covenants contained in our material financing agreements as of March31, 2013, including the maximum consolidated senior secured net debt to consolidated EBITDA limitation contained in our senior secured credit facilities. We believe our long-term plans, which include promoting spending in our industries and capitalizing on our diverse geographic and product opportunities, including the continued investment in our media and entertainment initiatives and continued deployment of digital displays, will enable us to continue generating cash flows from operations sufficient to meet our liquidity and funding requirements long term.However, our anticipated results are subject to significant uncertainty and there can be no assurance that we will be able to maintain compliance with these covenants.In addition, our ability to comply with these covenants may be affected by events beyond our control, including prevailing economic, financial and industry conditions. The breach of any covenants set forth in our financing agreements would result in a default thereunder. An event of default would permit the lenders under a defaulted financing agreement to declare all indebtedness thereunder to be due and payable prior to maturity. Moreover, the lenders under the receivables based facility under our senior secured credit facilities would have the option to terminate their commitments to make further extensions of credit thereunder. If we are unable to repay our obligations under any secured credit facility, the lenders could proceed against any assets that were pledged to secure such facility. In addition, a default or acceleration under any of our material financing agreements could cause a default under other of our obligations that are subject to cross-default and cross-acceleration provisions. The threshold amount for a cross-default under the senior secured credit facilities is $100.0million. Securities and Exchange Commission April 25, 2013 Page3 of 6 Certain Covenants and Events of Default, page 49 3. Please reconcile consolidated EBITDA as defined in your debt agreements to the most comparable GAAP liquidity measure, cash flows from operating activities. In our future filings, we will reconcile consolidated EBITDA as defined in our debt agreements to cash flows from operating activities. We intend to include the following disclosure under the heading “Sources of Capital—Senior Secured Credit Facilities” in the Management’s Discussion and Analysis of Financial Condition and Results of Operations section of our Form 10-Q for the quarter ended March 31, 2013: The senior secured credit facilities require us to comply on a quarterly basis with a financial covenant limiting the ratio of consolidated secured debt, net of cash and cash equivalents, to consolidated EBITDA for the preceding four quarters.Our secured debt consists of the senior secured credit facilities, the receivables-based credit facility, the priority guarantee notes and certain other secured subsidiary debt.As required by the definition of consolidated EBITDA in our senior secured credit facilities, our consolidated EBITDA for the preceding four quarters of $2.0billion is calculated as operating income (loss) before depreciation, amortization, impairment charges and other operating income (expense), net plus share-based compensation and is further adjusted for the following items: (i)costs incurred in connection with the closure and/or consolidation of facilities, retention charges, consulting fees and other permitted activities; (ii)extraordinary, non-recurring or unusual gains or losses or expenses and severance; (iii)non-cash charges; (iv)cash received from nonconsolidated affiliates; and (v)various other items. The following table reflects a reconciliation of consolidated EBITDA to operating income and net cash provided by operating activities for the four quarters ended March31, 2013: Securities and Exchange Commission April 25, 2013 Page4 of 6 Four Quarters Ended (In Millions) March 31, 2013 Consolidated EBITDA $ Less adjustments to consolidated EBITDA: Cost incurred in connection with the closure and/or consolidation offacilities, retention charges, consulting fees, and other permitted activities ) Extraordinary, non-recurring or unusual gains or losses or expenses and severance (as referenced in the definition of consolidated EBITDA in our senior secured credit facilities) ) Non-cash charges ) Cash received from nonconsolidated affiliates ) Other items ) Less: Depreciation and amortization, Impairment charges, Other operatingincome (expense), net, and Share-based compensation expense ) Operating income Plus: Depreciation and amortization, Impairment charges, Other operatingincome (expense), net, and Share-based compensation expense Less: Interest expense ) Less: Current income tax benefit ) Plus: Other income (expense), net Adjustments to reconcile consolidated net loss to net cash provided byoperating activities (including Provision for doubtful accounts,Amortization of deferred financing charges and note discounts, net andOther reconciling items, net) Change in assets and liabilities, net of assets acquired and liabilities assumed Net cash provided by operating activities $ The maximum ratio under this financial covenant is currently set at 9.5:1 and reduces to 9.25:1, 9:1 and 8.75:1 for the four quarters ended June30, 2013, December31, 2013 and December31, 2014, respectively.At March 31, 2013, our ratio was 6.0:1. Item 8 Financial Statements and Supplementary, page 67 Financial statements of Clear Channel Capital I LLC 4. We note that you have listed Clear Channel Communications, Inc., as the registrant and have included the audited financial statements of Clear Channel Capital I LLC, the parent and guarantor in the document. We also note in note 16 on page 114 that you are relying on Rule 3-10 (d) of Regulation S-X to include the Clear Channel Capital I LLC financial statements in lieu of Clear Channel Communications, Inc., financial statements. It appears that Clear Channel Communications, Inc., reporting obligations under Rule 15-d of the Securities Exchange Act of 1934 have been suspended pursuant to Section 12(h)-5(a) of the Securities Exchange Act of 1934; therefore, it is unclear why Clear Channel Capital I LLC is not the registrant. Please advise. Securities and Exchange Commission April 25, 2013 Page5 of 6 As discussed with the Staff in our telephone conversation of April 24, 2013, Clear Channel Capital I, LLC will begin filing reports with the Securities and Exchange Commission and Clear Channel Communications, Inc. will continue to file reports, as described below: ● Clear Channel Communications, Inc. is a direct, wholly owned subsidiary of Clear Channel Capital I, LLC.Clear Channel Capital I, LLC has no operations or assets other than its investment in Clear Channel Communications, Inc.With the Staff’s permission, we propose that each of Clear Channel Communications, Inc. and Clear Channel Capital I, LLC file an amendment to Clear Channel Communications, Inc.’s Form 10-K for the year ended December 31, 2012 under their respective CIK numbers solely to (1) add Clear Channel Capital I, LLC as a filer, (2) in the case of the Clear Channel Capital I, LLC filing, include new certifications by the principal executive officer and principal financial officer of Clear Channel Capital I, LLC and (3) announce that each of Clear Channel Capital I, LLC and Clear Channel Communications, Inc. will file separate Form 10-K, Form 10-Q and Form 8-K filings with the Securities and Exchange Commission in the future.Each Form 10-K/A would consist solely of a cover page, explanatory note, exhibit index, signature page and principal executive officer and principal financial officer certifications.The officers signing the Clear Channel Capital I, LLC certifications would be the same individuals who hold the same positions with both Clear Channel Communications, Inc. and Clear Channel Capital I, LLC. ● As the parent guarantor of certain of Clear Channel Communications, Inc.’s outstanding indebtedness, Clear Channel Capital I, LLC will file future Form 10-K, Form 10-Q and Form 8-K filings with the Securities and Exchange Commission.The financial statements and related footnotes included in Clear Channel Capital I, LLC’s future Form 10-Ks and Form 10-Qs will be those of Clear Channel Capital I, LLC, and will contain certain footnote disclosures regarding the financial information of Clear Channel Communications, Inc. and Clear Channel Communications, Inc.’s domestic wholly-owned subsidiaries that guarantee certain of Clear Channel Communications, Inc.’s outstanding indebtedness. ● Clear Channel Communications, Inc. will continue to file Form 10-K, Form 10-Q and Form 8-K filings with the Securities and Exchange Commission.The financial statements and related footnotes included in the future Form 10-Ks and Form 10-Qs of Clear Channel Communications, Inc. will be those of Clear Channel Communications, Inc. Note 7 – Commitments and Contingencies, page 97 5. With regard to your Los Angeles Litigation, if there is at least a reasonable possibility that a loss exceeding amounts already recognized may have been incurred, in your next periodic filing, please either disclose an estimate (or, if true, state that the estimate is immaterial in lieu of providing quantified amounts) of the additional loss or range of loss, or state that such an estimate cannot be made. Please refer to ASC 450-20-50. If you conclude that you cannot estimate the reasonably possible additional loss or range of loss, please supplementally: (1) explain to us the procedures you undertake on a quarterly basis to attempt to develop a range of reasonably possible loss for disclosure and (2) for each material matter, what specific factors are causing the inability to estimate and when you expect those factors to be alleviated. We recognize that there are a number of uncertainties and potential outcomes associated with loss contingencies. Nonetheless, an effort should be made to develop estimates for purposes of disclosure, including determining which of the potential outcomes are reasonably possible and what the reasonably possible range of losses would be for those reasonably possible outcomes. You may provide your disclosures on an aggregated basis. Please include your proposed disclosures in your response. With regard to the Los Angeles Litigation referenced in our Form 10-K, the plaintiff challenged the validity of a Stipulated Judgment that was entered into in November 2006 with respect to certain digital displays.However, the plaintiff did not seek any monetary damages.If the plaintiff makes a monetary demand, we will determine the likelihood of loss and, if appropriate, determine whether we can reasonably estimate the amount of such loss. **** Securities and Exchange Commission April 25, 2013 Page 6 of 6 In connection with responding to the Staff's comments, the Company acknowledges that: ● the Company is responsible for the adequacy and accuracy of the disclosure in the filing; ● Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions regarding these responses, please contact Scott Hamilton or Tom Casey at (210) 822-2828. Very truly yours, /s/ Scott D. Hamilton Scott D. Hamilton Senior Vice President, Chief Accounting Officer and Assistant Secretary
